Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 1 of 13 PageID: 709




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

   NOVO NORDISK INC., et. al.,
               Plaintiffs,
                  –v–                Civil Action No. 3:21-cv-00806-FLW-LHG
   NORRIS COCHRAN, et al.,
              Defendants.



             REPLY IN SUPPORT OF THE MOTION TO
       INTERVENE BY AMERICAN HOSPITAL ASSOCIATION,
        340B HEALTH, AMERICA’S ESSENTIAL HOSPITALS,
        ASSOCIATION OF AMERICAN MEDICAL COLLEGES,
  CHILDREN’S HOSPITAL ASSOCIATION, AND AMERICAN SOCIETY
               OF HEALTH-SYSTEM PHARMACISTS


   Justin P. Walder                    William B. Schultz (pro hac vice)
   James W. Boyan III                  Margaret M. Dotzel (pro hac vice)
   PASHMAN STEIN WALDER                Casey Trombley-Shapiro Jonas
   HAYDEN                              (pro hac vice)
   A Professional Corporation          ZUCKERMAN SPAEDER LLP
   Court Plaza South                   1800 M Street NW, Suite 1000
   21 Main Street, Suite 200           Washington, DC 20036
   Hackensack, NJ 07601                Tel: (202) 778-1800
   Telephone (201) 488-8200            Fax: (202) 822-8106
   Facsimile (201) 488-5556            wschultz@zuckerman.com
   jboyan@pashmanstein.com             mdotzel@zuckerman.com
                                       cjonas@zuckerman.com
                                       Attorneys for Proposed Intervenors
Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 2 of 13 PageID: 710




       American Hospital Association, 340B Health, America’s Essential Hospitals,

 Association of American Medical Colleges, National Association of Children’s

 Hospitals d/b/a Children’s Hospital Association, and American Society of Health-

 System Pharmacists (collectively, the Hospital Associations or Proposed

 Intervenors) submit this reply in support of their motion to intervene.

       Plaintiffs Novo Nordisk Inc. and Novo Nordisk Pharma, Inc. (collectively,

 Plaintiffs or Novo Nordisk) do not oppose intervention and request only that

 Proposed Intervenors comply with the Court’s schedule, as they have already agreed

 to do. See Pls.’ Resp. to Mot. to Intervene by Am. Hosp. Ass’n at 1–2, ECF No. 25;

 Mem. in Supp. of Proposed Intervenors’ Mot. to Intervene (Mem.) at 10, ECF No.

 20-1. For the reasons outlined below, the Court should reject the government

 Defendants’ (collectively, HHS or Defendants) opposing arguments and grant

 Proposed Intervenors’ motion.

 I.    HHS’s Arguments that It Will Adequately Represent Proposed
       Intervenors’ Interest and that the Supreme Court Has Barred
       Intervention Should Be Rejected.

       There are four factors that must be met to intervene as of right. See Clean

 Earth, Inc. v. Endurance Am. Ins., Civ. No. 15-6111, 2016 WL 5422063, at *3

 (D.N.J. Sept. 28, 2016). Defendants do not contest that the Hospital Associations

 have met three of the elements: the motion is timely, the Hospital Associations have

 an interest in this action, and the disposition of this action has the potential to impair



                                             1
Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 3 of 13 PageID: 711




 that interest. The only question remaining is whether HHS will adequately represent

 the Hospital Associations’ interest. Not only should the Court reject HHS’s claim

 that it will adequately represent the Hospital Associations’ interest, the Court also

 should reject HHS’s attempt to impose the additional requirement for intervention

 that would-be intervenors must have a cause of action against an existing party, as it

 exists nowhere in the law.

       A.     HHS Will Not Adequately Represent the Hospital Associations’
              Interest.

       Last summer, Eli Lilly and Company upset 20 years of industry-wide

 compliance with the 340B statute by brazenly refusing to offer statutorily required

 discounts when 340B drugs are dispensed through contract pharmacies. On January

 1, 2021, Novo Nordisk became one of five additional drug manufacturers to follow

 Eli Lilly’s lead. For the six months before Novo Nordisk’s unlawful policy went into

 effect, the Hospital Associations had been at odds with HHS over how HHS should

 address these types of new policies. One reason for the Hospital Associations’

 requests for prompt action was their concern that if HHS continued to do nothing,

 other companies would follow Eli Lilly’s lead, which is exactly what happened.

       After numerous communications with HHS, which led to no action by the

 government or even an acknowledgment that policies similar to Novo Nordisk’s are

 unlawful, the Hospital Associations filed a lawsuit in federal court over HHS’s

 failure to take any action to enforce the statute and require the six drug companies


                                           2
Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 4 of 13 PageID: 712




 to comply with their statutory obligations. See Compl., Am. Hosp. Ass’n v. Azar, No.

 4:20-cv-8806 (N.D. Cal. Dec. 11, 2020), ECF No. 1. Only after that lawsuit was

 filed did HHS on December 30, 2020, publish an Advisory Opinion declaring, as

 Proposed Intervenors had argued, that pharmaceutical companies could not

 eliminate 340B discounts when covered entities dispense 340B drugs using contract

 pharmacies. See Am. Decl. of James W. Boyan III in Supp. of Proposed Intervenors’

 Mot. to Intervene (Boyan Decl.), Ex. G (Advisory Opinion 20-06 on Contract

 Pharmacies Under the 340B Program (Dec. 30, 2020) (Advisory Opinion)), ECF

 No. 29.

       Yet, three months later, HHS still has taken no action, except to defend itself

 in that lawsuit and others, to oppose the drug companies’ intervention in the lawsuit

 that the Hospital Associations filed in the Northern District of California, and to

 oppose the Hospital Associations’ intervention in this and the three other lawsuits

 that the drug companies have filed since. Proposed Intervenors cannot know whether

 or how vigorously HHS will defend the Advisory Opinion. Given this history, and

 as reflected in the tone of HHS’s opposition, there is certainly a basis for finding “a

 reasonable doubt” that HHS will adequately represent the Hospital Associations’

 interest in this matter. Kleissler v. U.S. Forest Serv., 157 F.3d 964, 967 (3d Cir.

 1998).




                                           3
Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 5 of 13 PageID: 713




       Defendants insist that because HHS “shares the Covered Entities’ goal of

 repelling this lawsuit,” Defs.’ Opp’n to Mot. to Intervene (Defs.’ Opp’n) at 13, ECF

 No. 27, Defendants’ representation of the Hospital Associations’ interest is

 presumptively adequate, and the only disagreement that may arise between the

 Hospital Associations and HHS would be “about the minutiae of litigation strategy,”

 id. at 14. It may be true that both HHS and the Hospital Associations agree that the

 340B statute requires Novo Nordisk to offer 340B discounts for 340B drugs when

 they are dispensed via contract pharmacies, but this is not enough to show that HHS

 will adequately represent Proposed Intervenors’ interest in this case. Indeed, the

 Hospital Associations’ interest lies in the correct interpretation and enforcement of

 the 340B statute, not just in the mere existence of the Advisory Opinion. Yet HHS

 “has refused to take any action to stop Novo from denying Proposed Intervenors’

 members the statutory discounts to which they are entitled.” Mem. at 3–4. To the

 extent the Court must decide issues concerning HHS’s authority and obligations

 under the 340B statute, there is a substantial basis to doubt that HHS will adequately

 represent the Hospital Associations’ interest, as HHS and the Hospital Associations

 have been at odds over those very questions for most of the past year. Cf. Kleissler,

 157 F.3d at 973–74 (finding representation inadequate where “the government

 represents numerous complex and conflicting interests in matters of this nature,” and




                                           4
Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 6 of 13 PageID: 714




 “[t]he straightforward business interests asserted by intervenors here may become

 lost in the thicket of sometimes inconsistent governmental policies”).

       In Pennsylvania v. President of the United States, the Third Circuit analyzed

 a dispute over “the degree of divergence between the interests” of the would-be

 intervenors and the government defendant, 888 F.3d 52, 61 (3d Cir. 2018), “with an

 eye toward the ‘elasticity’ and ‘flexibility’ that Rule 24 contemplates and cognizant

 of the highly fact-bound nature of requests to intervene under Rule 24(a),” id. at 62

 (quoting Kleissler, 157 F.3d at 970, 971). Such an analysis is required here.

       Though not precisely equivalent, the Hospital Associations’ and HHS’s

 interests in this case are in line with those in Pennsylvania. As was the government

 agency in that case, HHS is tasked with serving “related interests that are not

 identical,” id. at 61, including ensuring drug manufacturers’ and covered entities’

 compliance with the 340B statute, see 42 U.S.C. §§ 256b(d)(1), (2). Additionally,

 the Hospital Associations’ members must protect the interests of their underserved

 and disadvantaged patients, which the 340B discounts enable them to do. The

 Hospital Associations’ members use 340B discounts to allow them to serve their

 patients and vulnerable communities better and to keep their hospitals operational.

 Mem. at 11. HHS, by contrast, is tasked with enhancing the health and well-being

 of all Americans, among other things. The Hospital Associations’ interest thus

 diverges enough from HHS’s to warrant intervention. See also Am. Farm Bur. Fed.


                                          5
Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 7 of 13 PageID: 715




 v. EPA, 278 F.R.D. 98, 110–11 (M.D. Pa. 2011) (finding inadequate representation

 where “the interests of numerous stakeholders are implicated” by a challenge to an

 agency    decision);    6   James     William    Moore      et   al., Moore’s    Federal

 Practice § 24.03[4][a] (3d ed. 2016) (government’s representation “frequently” not

 adequate “when one group of citizens sues the government, challenging the validity

 of laws or regulations, and the citizens who benefit from those laws or regulations

 wish to intervene and assert their own, particular interests rather than the general,

 public good”).

       Defendants’ reliance on United States v. Territory of Virgin Islands, 748 F.3d

 514 (3d Cir. 2014), for the proposition that HHS will adequately represent the

 Hospital Associations’ interest is misplaced. See also Pennsylvania, 888 F.3d at 62

 (“[O]ur decision in Virgin Islands is inapposite.”). In Virgin Islands, the court

 applied a presumption of adequate representation because “one party is a

 government entity charged by law with representing the interests of the applicant for

 intervention,” and the would-be intervenor failed to make the required “compelling

 showing to demonstrate why the government’s representation is not adequate.” 748

 F.3d at 520 (alterations and citations omitted); see also id. at 522 (noting that the

 would-be intervenor’s “reliance upon the United States’ pleadings belies [his]

 argument that his interests diverge from those of the United States” and finding that

 their interests “are essentially identical”). In contrast, HHS is not defending this case


                                            6
Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 8 of 13 PageID: 716




 on behalf of 340B covered entities, and it does not claim as much. Moreover, “when

 an agency’s views are necessarily colored by its view of the public welfare rather

 than the more parochial views of a proposed intervenor whose interest is personal to

 it, the burden is comparatively light.” Id. at 521 (quoting Kleissler, 157 F.3d at 972).

 The Hospital Associations have met that burden.1

       B.     The Argument that Astra USA, Inc. v. Santa Clara County Bars
              Intervention Has No Basis in Law.

       Defendants attempt to impose an additional hurdle to intervention by insisting

 that Astra USA, Inc. v. Santa Clara County, 563 U.S. 110 (2011), bars intervention

 in this case. See Defs.’ Opp’n at 10–12. But the Third Circuit’s four-pronged test for

 intervention as of right contains no requirement that the would-be intervenor be able

 to bring its own lawsuit against one of the existing parties. See Kleissler, 157 F.3d

 at 969. Indeed, “[t]he strongest case for intervention is not where the aspirant for

 intervention could file an independent suit, but where the intervenor-aspirant has no



 1
   Defendants’ contention that they “successfully rebutted” Proposed Intervenors’
 “assertion that ‘HHS has never taken the position that it can or will enforce the
 statutes as interpreted,’” Defs.’ Opp’n at 15 (quoting Mem. at 14), is wrong and is
 not supported by the court’s decision in American Hospital Association v.
 Department of Health and Human Services. The court rejected plaintiffs’ argument
 that HHS had abdicated its statutory responsibilities, ruling that “an action brought
 against HHS on this ground is premature,” specifically dismissing the case without
 prejudice in order to leave open the option for the Hospital Associations to renew
 that claim if HHS continues to refuse to enforce the statute against Novo Nordisk
 and the other companies with similar policies. No. 4:20-cv-8806, 2021 WL 616323,
 at *8 (N.D. Cal. Feb. 17, 2021).

                                            7
Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 9 of 13 PageID: 717




 claim against the defendant yet a legally protected interest that could be impaired by

 the suit. For it is here that intervention may be essential.” Solid Waste Agency of N.

 Cook Cty. v. U.S. Army Corps of Eng’r’s, 101 F.3d 503, 507 (7th Cir. 1996)

 (emphasis added) (citation omitted). Astra does not undermine the clear precedent

 in favor of intervention.

       Intervention was not at issue in Astra, where the Supreme Court held that

 “suits by 340B entities to enforce ceiling-price contracts running between drug

 manufacturers and the Secretary of HHS are incompatible with the statutory

 regime.” 563 U.S. at 113. Here, by contrast and despite HHS’s assertions otherwise,

 the Hospital Associations are not attempting to “sue . . . to enforce their statutory

 entitlement to 340B discounted drugs.” Defs.’ Opp’n at 11. Rather, the Hospital

 Associations are seeking to intervene to protect their interest, which might be

 impaired by the outcome of this case. HHS cites no authority for the application of

 Astra to this motion or for this new hurdle to intervention. The Hospital Associations

 have a significant interest that is the subject of this action; there is no requirement

 that they also have an independent claim against Plaintiffs or Defendants. See King

 v. Governor of N.J., 767 F.3d 216, 245 (3d Cir. 2014), abrogated on other grounds




                                           8
Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 10 of 13 PageID: 718




 by Nat’l Inst. of Fam. & Life Advocs. v. Becerra, 138 S. Ct. 2361 (2018) (noting that

 “intervenors need not [even] possess Article III standing”).2

       Defendants also argue that the Court should first decide their motion to

 dismiss before deciding Proposed Intervenors’ motion. See Defs.’ Opp’n at 12–13.

 Should Defendants file a motion to dismiss purely on jurisdictional grounds, the

 Hospital Associations take no position on the order in which the Court should decide

 the motions in this case. However, if Defendants file a motion that also addresses

 the merits arguments on which the Hospital Associations seek intervention,

 Proposed Intervenors oppose HHS’s request of the Court to decide such a motion

 before the Hospital Associations’ motion to intervene.

 II.   Alternatively, the Court Should Grant Permissive Intervention.
       “Rule 24(b), unlike intervention as of right under Rule 24(a), ‘is expressly

 concerned with consolidating common legal or factual issues,’” Hemy v. Perdue

 Farms, Inc., No. 11-888, 2011 WL 6002463, at *8 (D.N.J. Nov. 30, 2011) (alteration

 and citation omitted), and “the court has broad discretion to permit intervention by

 anyone who ‘has a claim or defense that shares with the main action a common

 question of law or fact,’” Tansey v. Rogers, No. 12-1049-RGA, 2016 WL 3519887, at

 *2 (D. Del. June 27, 2016) (quoting Fed. R. Civ. P. 24(b)(1)(B)).


 2
   Proposed Intervenors do not concede that there is no claim they could bring against
 Novo Nordisk or HHS but argue only that they need not be able to do so to intervene
 in this case.

                                           9
Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 11 of 13 PageID: 719




       HHS argues that the Hospital Associations cannot raise any defenses in this

 case, and thus the Court should not permit intervention. However,

              a permissive intervenor does not even have to be a person
              who would have been a proper party at the beginning of
              the suit, since of the two tests for permissive joinder of
              parties, a common question of law or fact and some right
              to relief arising from the same transaction, only the first is
              stated as a limitation on intervention.

 7C Charles Alan Wright et al., Federal Practice and Procedure § 1911 (3d ed. 2020)

 (footnote omitted); see also id. (“Permissive intervention may be permitted when the

 intervenor has an economic interest in the outcome of the suit.”) (footnote omitted).

 The Hospital Associations plainly have “an economic interest in the outcome of the

 suit,” as the case turns on whether their members have a statutory right to 340B drug

 discounts when dispensing those drugs via contract pharmacies. The Hospital

 Associations also share “a common question of law or fact with” the existing parties,

 as the correct interpretation and enforcement of the 340B statute is central to this

 action. Finally, the Hospital Associations share defenses with HHS, including that

 the Advisory Opinion Novo Nordisk challenges “is consistent with and required by

 the 340B statute.” Boyan Decl., Ex. B (Intervenors’ Proposed Answer in

 Intervention to Pls.’ Compl.), at 17. Defendants cite no cases in which permissive

 intervention has been denied in a situation such as this.

       Defendants’ arguments that the Court should exercise its discretion to deny

 permissive intervention should also be rejected. HHS first decries “the potential for

                                           10
Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 12 of 13 PageID: 720




 the addition of another party to complicate the proceedings and further burden the

 Court and the parties,” Defs.’ Opp’n at 18, but HHS fails to identify any prejudice

 that would be imposed by the Hospital Associations’ participation in this case.

 HHS’s other argument—that permitting intervention “would severely curtail the

 discretion and authority Congress bestowed,” id.—is unsupported by any legal

 authority. Novo Nordisk has raised claims going to the heart of how to interpret and

 enforce the 340B statute with respect to the Hospital Associations’ members, and

 they should be permitted to intervene to defend against those claims.

                                 CONCLUSION

       For the foregoing reasons, the Hospital Associations respectfully request that

 the Court grant their motion to intervene as of right under Federal Rule of Civil

 Procedure 24(a) or, in the alternative, to permit intervention under Federal Rule of

 Civil Procedure 24(b).

 Dated: March 29, 2021           Respectfully submitted,

                                 /s/ James W. Boyan III
                                 Justin P. Walder
                                 James W. Boyan III
                                 PASHMAN STEIN WALDER HAYDEN, P.C.
                                 Court Plaza South
                                 21 Main Street, Suite 200
                                 Hackensack, NJ 07601
                                 Telephone (201) 488-8200
                                 Facsimile (201) 488-5556
                                 jboyan@pashmanstein.com
                                 jpwalder@pashmanstein.com


                                         11
Case 3:21-cv-00806-FLW-LHG Document 30 Filed 03/29/21 Page 13 of 13 PageID: 721




                              William B. Schultz (pro hac vice)
                              Margaret M. Dotzel (pro hac vice)
                              Casey Trombley-Shapiro Jonas (pro hac vice)
                              ZUCKERMAN SPAEDER LLP
                              1800 M Street NW, Suite 1000
                              Washington, DC 20036
                              Tel: (202) 778-1800
                              Fax: (202) 822-8106
                              wschultz@zuckerman.com
                              mdotzel@zuckerman.com
                              cjonas@zuckerman.com

                              Attorneys for Proposed Intervenors




                                      12
